DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 3, and 8 objected to because of the following informalities:  In claim 1, “wherein the output unit comprising” should be “wherein the output unit comprises”.   In claim 3, “wherein the light source unit comprising” should be “wherein the light source comprises”. In claim 8, “wherein the light source unit comprising” should be “wherein the light source comprises”. These are merely grammatical errors and do not affect the interpretation of the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01. In claims 1 and 3-9, the omitted elements are: a light amplifying unit configured to amplify an intensity of the seed light output from the output unit, and  a light detecting unit which monitors the intensity-time waveform of the amplified light and outputs the measurement to the seed light control unit. In claim 2, the light detecting unit which monitors the intensity-time 
Claims 4 and 7 are further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
With regard to claim 4, the clause “wherein the light source is a semiconductor laser” lacks antecedent basis, because claim 3 on which it depends, recites “wherein the light source unit comprising a plurality of light sources”  [emphasis added]. The Examiner interprets the claim to mean that each of the plurality of light sources of claim 3 is a semiconductor laser. Clarification and correction are required.
With regard to claim 7, the clause “wherein the light source is an injection-locked Q-switched laser” lacks antecedent basis and does not make sense. It again implies that only a single such laser is part of the light source contrary to  “wherein the light source unit comprising a plurality of light sources”  [emphasis added] as recited in claim 3; however, it is unlikely on technical grounds that such a laser could produce multiple wavelengths as required for claims 1 and 3 on which this claim depends. Further, the term injection-locked generally refers to a continuous wave laser, whereas Q-switching is used to produce pulsed output.  Therefore, the combination of terms is contrary to their established meaning in the art. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term is indefinite because the specification does not clearly redefine the term.   It appears that in claim 7, multiple injection-locked lasers may have been meant; Examiner has interpreted the claim accordingly.  Clarification and correction are required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palese (US 2015/0303645).
With regard to claim 1, Palese discloses a laser device comprising:
an output unit configured to output seed light to a light amplifying unit,
wherein the output unit comprises
a light source unit(14, 16, and 26)  configured to output, as the seed light, rays of light with a plurality of wavelengths lying within a gain range of the light amplifying unit, and
a seed light control unit (54) configured to control an intensity-time waveform of the seed light output from the light source unit (para. [0024-0025]).
The output unit is configured to output seed light to the amplifying unit (52 chain of fiber amplifier stages), and the wavelengths are within the gain range of the amplifying unit.

With regard to claim 3, the light source comprises a plurality of light sources (lasers 14) configured to respectively output rays of light with the wavelengths included in the seed light, and a multiplexing unit (passive 1xN  coupler  56)  to multiplex the rays of light output from the plurality of light sources.
With regard to claim 5, the light source may be a solid-state laser (para. [0021]). Such a solid state laser inherently has at least an output (low  transmissivity) mirror; the Examiner takes Official Notice of this fact. The Examiner takes Official Notice of this fact. If applicant does not traverse the assertion of the Examiner’s assertion of Official Notice or applicant’s traverse is not adequate, this statement of well-known fact will taken to be admitted prior art, otherwise a reference will be supplied as evidence. See MPEP 2144.03.
With regard to claim 10, Palese discloses a method for controlling a waveform of seed light to a light amplifying unit, comprising outputting as the seed light rays of light with a plurality of wavelengths (from lasers 14 and coupler 56) lying within a range of the light amplifying unit (52) (and controlling an intensity-time waveform of the seed light (with controller 54) para. [0024-0025].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4 is rejected under 35 U.S.C. 103 as being unpatentable over Palese as applied to claims 1 and 3 above, and further in view of Belkin et al. (US 2008/0144677). Palese discloses that each light source within the light source unit is a  diode DFB (distributed feedback) laser (para. [0021]), which is a semiconductor laser. Palese does not specifically disclose that each semiconductor laser includes a temperature element configured to control a temperature of the semiconductor laser. However, Belkin et al. teach in the same field of endeavor, an array of semiconductor lasers (which may be DFB diode lasers) each tuned to emit light at slightly different wavelengths [0009]. A controller sets current for each semiconductor laser and controls its temperature [0011]. This permits tuning of the emission wavelength of each laser. One skilled in the art, e. g. an optical engineer, would have found it obvious to include the temperature control configuration taught by Belkin in the laser device of Palese, since it is easy to manufacture and compact while providing individual tuning of the individual semiconductor lasers [0009].
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Palese as applied to claims 1 and 3 above, and further in view of Shirakawa et al. (US 2005/0238065). Palese does not specifically disclose that each of the light sources within the light source unit is a fiber laser, nor that it includes a diffraction grating configured to constitute a resonator of the fiber laser. However, Shirakawa et al. teaches in the same field of endeavor, a fiber laser for emitting light of multiple wavelengths. Specifically, a light source emitting multiple wavelengths comprises multiple fiber lasers, each including a diffraction grating which functions as part of a resonator (paras. [0036] and [0039]). The proximal structure of the cores of the fiber lasers results in high spatial coherence of the output beam, [0005-0006] which is desirable for some applications (e. g. interferometry). Therefore, it would have been obvious to one skilled in the art, e. g. an optical engineer, to choose fiber lasers configured as taught by Shirakawa, as the light sources in the laser device of Palese to obtain these beam characteristics.

7 is rejected under 35 U.S.C. 103 as being unpatentable over Palese as applied to claims 1 and 3 above, and further in view of Goldberg et al. (US 4,686,485). Palese does not specifically disclose that the individual light sources are injection-locked lasers; however Goldberg in the same field of endeavor teaches  (see Fig. 3 & 3rd col. lines 25-35) a light source with  an array of lasers (44) which are injection locked by a master laser (42) so that each laser (44) produces a light with a narrow spectrum.  The mast er laser is mounted on a thermoelectric cooler for temperature control, which tunes its wavelength (4th col. lines  62-65).  It would have been obvious to one skilled in the art, e. g. an optical engineer, to use the configuration taught by Goldberg et al. for the light source in the laser device of Palese, for the advantage of precise tuning of the output wavelength.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Palese as applied to claim 1 above, and further in view of Mori et al. (US 2007/0091941). Palese does not disclose that the light source unit comprises a single light source (e. g. single laser) to output rays of light with a plurality of wavelengths, nor that the light source is a mode-locked laser and includes a band-pass filter configured to extract a part of a spectrum of the mode-locked laser. However, in the same field of endeavor, Mori teaches (e. g. fig. 1) a multi-wavelength light source comprising a mode-locked laser seeded by a master laser and in which light is extracted through a bandpass filter (25), (para. [0077-0078]). The mode-locked laser generates high quality, wavelength stabilized light signals, and is improves over the multiple laser sources of Palese by reducing the size and cost when light of many wavelengths is desired ([0013] compared with the example of Fig. 34 & para. [0003] similar to Palese). Therefore, one skilled in the art, e. g. an optical engineer, would have found it obvious to substitute the mode-locked laser taught by Mori, for the multiple lasers in the laser system of Palese.


Information Disclosure Statement
The information disclosure statements filed on Feb. 9, 2021, Sept. and Aug. 18, 2020; Aug. 2 and June 13, 2019 have been considered by the Examiner.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Harter et al. discloses injection-locking laser, Nakabayahsi and Luo disclose a multiwavelength source with fiber amplifier,, Alphonse discloses a temperature controlled mode locked multiwavelength laser, Brown et al disclose conherent beam combing fiber lasers.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC L BOLDA whose telephone number  is 571-272-8104.  The examiner can normally be reached on M-F from 8:30am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Yuqing Xiao, can be reached on 571-270-3603.  Please note the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ERIC L BOLDA/Primary Examiner, Art Unit 3645